Citation Nr: 1546159	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDOU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to November 1990 and March 1991 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally claimed service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  See Clemons v Shinseki, 23 Vet. App. 1, 5 (2009).  As there is evidence that the Veteran has psychiatric conditions other than PTSD that he has linked to both service and his service connected migraines, the Board has characterized the issue on appeal as indicated above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 VA Form 9 substantive appeal, the Veteran indicated his desire to have a decision review officer (DRO) hearing for his claim for service connection for an acquired psychiatric disorder.  To date, this has not happened and must be accomplished on remand. 

Finally, as this remanded claim has direct bearing on the Veteran's claim for a TDIU, it is "inextricably intertwined" and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Decision Review Officer hearing in accordance with his request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




